Citation Nr: 0312479	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  96-49 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci



INTRODUCTION

The veteran had active service from September 1993 to 
September 1996.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1996 decision by the Waco, Texas, Regional 
Office (RO).  Thereafter, the veteran moved to West Virginia, 
and the file was transferred to the Huntington RO.  
Subsequently, a May 2000 VA pension claim showed an address 
in Virginia, and the file was transferred to the Roanoke RO.


FINDINGS OF FACT

1.  The veteran complained of back pain, without history of 
trauma, on one occasion in service.

2.  There is no current medical evidence of a back 
disability, and there is no medical evidence linking 
complaints of back pain to the veteran's military service.


CONCLUSION OF LAW

The veteran did not incur or aggravate a back disorder in 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the course 
of this appeal.  The VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

In this case, an October 1996 rating decision denied service 
connection for a back disorder, and explained that the reason 
for the denial was the lack of evidence of a current or 
chronic disability.  A November 1996 Statement of the Case 
reiterated that explanation and also notified the veteran of 
the applicable law.  Supplemental Statements of the Case 
issued in August 1997 and June 1998 reviewed additional 
evidence and maintained the denial of service connection.  In 
a March 2001 letter, the RO notified the veteran of the 
provisions of VCAA , and solicited from him, and offered VA 
assistance in obtaining, evidence in support of his claims.  
A November 2001 Supplemental Statement of the Case reviewed 
the applicable law, including VCAA, and again denied the 
claim.  The relevant evidence of record includes the 
veteran's service medical records, records from the Social 
Security Administration, and VA treatment records and 
examination reports.  Finally, in a May 2002 letter, the RO 
advised the veteran that his case was being sent to the 
Board, and invited him to submit any additional evidence he 
had directly to the Board, but he did not respond to that 
letter.

There is no information, from the veteran or otherwise in the 
file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  Since there is no probative evidence not 
of record, it is not possible for VA to notify the appellant 
of additional evidence he should obtain and evidence VA would 
obtain, and any failure to provide such a pro forma notice 
could not constitute more than harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, that VA has complied with the notice and duty-
to-assist provisions of VCAA, and that the Board may now turn 
to the merits of the claim.

The veteran's service medical records include one dated in 
February 1996 where he complained of a one week history of 
low back pain.  He denied injury, and symptoms of 
radiculopathy.  On examination, there was no ecchymosis, 
edema, or tenderness of the back.  Distally the appellant was 
muscularly and neurovascularly intact, and straight leg 
raising was negative.  The diagnosis was low back strain.

At a December 1996 VA examination, the veteran denied a 
history of any back injury, but he described the gradual 
onset of low back pain.  He stated that his back pain was 
fairly constant, exacerbated by lifting, prolonged standing, 
or sleeping on the back, but he had not had seen other 
doctors and had not had treatment since February 1996.  
Following examination the impression was mechanical low back 
pain without motor deficit.  X rays of the lumbar spine were 
normal.  

The veteran underwent a September 1997 VA psychiatric 
examination, and did not there report a back disorder, but 
failed to report for VA orthopedic examinations scheduled in 
October 1997 and March 1998.

VA discharge summaries show the veteran's admissions in 
January and February 1999 for treatment of a psychiatric 
disorder.  These documents do not record a history of a back 
disorder, and the appellant did not report one.

A discharge summary from the Western State Hospital records 
the veteran's treatment from June to August 1999 for a 
psychiatric disorder.  While hospitalized he did not give a 
history of a back disorder, none was found by physical 
examination, and none was reported during the 
hospitalization.  At discharge, the attending physician noted 
that the veteran did not need follow-up for any medical 
condition.

At an October 2000 VA psychiatric examination, the veteran 
did not complain of back pain or report a back disorder.

In September 2002, the Board sought to develop additional 
evidence in support of the veteran's claim, and wrote him 
requesting information about postservice treatment.  However, 
he failed to respond to the letter.

In November 2002, the Board received extensive records from 
the Social Security Administration but, save for a copy of 
the December 1996 VA examination report, none show complaints 
of back pain or findings of a back disorder.

In March 2003, a VA examination was scheduled for the 
veteran, but he failed to report for it.

Service connection is granted for disability resulting from 
injury or disease incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  To establish service connection, 
there must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the appellant incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

In this case, there is no evidence of a back injury in 
service.  While there was a single complaint of back pain in 
service, a chronic back disorder was not then diagnosed, one 
has not been diagnosed since, and there is no evidence of 
postservice continuity of back pain.  Savage; 38 C.F.R. 
§ 3.303(b).  Further, there is no medical evidence of current 
back disability though the veteran has frequently been an 
inpatient of VA or non-VA hospitals.  In view of the lack of 
evidence of a chronic back disorder in service, and the lack 
of medical evidence of a current back disorder, service 
connection is not warranted.

In reaching this decision the Board acknowledges that it 
conducted development under the now invalid provisions of 38 
C.F.R. § 19.9(a)(2) (2002), however, a remand for RO 
consideration of this evidence is not in order in light of 
the waiver of RO consideration submitted by the 
representative.


ORDER

Service connection for a back disorder is denied.


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

